Citation Nr: 0120839	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  00-08 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1992 to 
September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran subsequently perfected this 
appeal.  A videoconference hearing before the undersigned was 
held in May 2001.


REMAND

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5107 (West Supp. 
2001).  In addition to eliminating the well-groundedness 
requirement, the statute also amplified the duty to assist 
and more specifically defined it.  Id.  The VA is obligated 
to assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001). 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

The veteran contends that his service-connected sinusitis has 
worsened, and that a disability rating higher than 10 percent 
is warranted.  The veteran asserts that he has constant 
headaches and pain and tenderness of the affected sinus.  He 
is on multiple prescription medications and contends that the 
medication affects his livelihood.

At the May 2001 videoconference hearing, the veteran 
testified that he receives treatment at the VA outpatient 
clinic in Huntsville, Alabama, and at civilian providers.  On 
the day of the hearing, the veteran submitted additional 
evidence in the form of medical records covering the period 
from 1999 to present.  The additional evidence submitted 
included various records from Fox Army Health Center, 
Huntsville Hospital System, and Alabama Asthma and Allergy 
Clinic.  Local jurisdiction was waived and these records were 
subsequently forwarded to the Board.  

The veteran also indicated there were VA treatment records 
that had not been obtained and associated with the claims 
folder.  Upon review of the file, the Board notes that on the 
day after the videoconference hearing, the veteran requested 
a copy of VA medical records for the period from 1999 to 
present.  A copy of VA medical records pertaining to the 
veteran were subsequently faxed to the veteran's 
representative.  The medical records appear to be from the 
Huntsville VA Outpatient Clinic.  These records were also 
forwarded to the Board for consideration.  

The record indicates the veteran also received medical 
treatment at VAMC-Birmingham and was seen by an ear, nose and 
throat specialist at this facility.  Although there are some 
records from VAMC-Birmingham in the claims folder, the Board 
notes it is unclear whether all treatment records from VAMC-
Birmingham have been obtained. 

Further, the medical evidence indicates the veteran has 
received a significant amount of treatment for his sinus 
disability since 1999.  The last VA examination was in 
December 1999, and does not provide sufficient information as 
to the current severity of the sinusitis; therefore, another 
VA examination is needed.

Accordingly, this case is remanded for the following:

1. The RO should secure complete records 
of the veteran's treatment for sinusitis 
from VAMC Birmingham for the period from 
1999 to the present, as well as any 
further (since April 2001) records from 
the Huntsville VA Outpatient Clinic.  

2.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
determine the current severity of his 
service-connected sinusitis.  The RO 
should notify the veteran of the 
consequences of failing to report for the 
examination.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should note the number of yearly 
episodes of sinusitis, and whether such 
episodes require prolonged antibiotic 
treatment.  The examiner should also note 
whether the episodes of sinusitis are 
characterized by headaches, pain, and 
purulent discharge or crusting.  Any 
indicated tests should be performed.  All 
findings, and the reasons and bases 
therefore, should be set forth in a clear 
and logical manner on the examination 
report.
3.  The RO should ensure that all of the 
foregoing 
development is completed.  The RO should 
also ensure that any further notification 
and development action required by the 
VCAA is completed.  In particular, the RO 
should ensure that the new notification 
and development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.

4.  The RO should then review the 
veteran's claim.  If it remains denied, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and 
given the opportunity to respond.  The 
case should then be returned to the 
Board, if in order, for further appellate 
review.

The appellant need take no action until he is notified.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




